DETAILED ACTION
Application 15/991124, “LITHIUM SECONDARY BATTERY INCLUDING PHOSPHATE-BASED ADDITIVE”, was US filed on 5/29/18 and claims priority from a foreign application filed on 6/12/17. 
This Office Action on the merits is in response to claims as filed on 4/27/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 4/27/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The data of Examples 4-14 demonstrate that the claimed electrolyte comprising trimethyl phosphate exhibits improved DCIR properties compared to triphenyl phosphate, thereby providing evidence of criticality sufficient to overcome the outstanding 103 rejection.  In response, the argument of criticality is not found to be persuasive at least because: 1) the data of the tables appears to be limited to 1 wt%, whereas the claimed invention covers an additive range of up to  wt%, ii) while examples 4, 6 and 11 show reduced DCIR increase compared to the triphenyl phosphate embodiments, example 13 shows an increased DCIR increase compared to the triphenyl phosphate embodiment 14, breaking the trend.  Thus, it is unclear that the improvement is necessarily tied to the replacement of triphenyl phosphate with trimethyl phosphate.  

Applicant argues that the combination of Hwang and Chen fail to teach aspects of the claimed invention; however, these arguments are now moot in view of the new ground(s) of rejection necessitated by amendment.  

The addition of methylene methane sulfate provide a suppression of DCIR increase based on the comparison of examples 8-11 with examples 20-23.  In response, firstly, the embodiments presented by applicant on page 8 of the remarks are limited to 1 and 2 wt% additive, narrower in scope than the claimed invention.  Secondly, regarding the use of MMDS as an additive, applicant’s specification states, “[w]ithout being limited by theory, it is believed that when the electrolyte includes MMDS, MMDS reacts with cation Ni3+, which stabilizes the cation Ni.sup.3+ and results in decrease in resistance” at applicant’s published paragraph [0164].  However, the specification does not clarify if this supposition is a statement of general knowledge at the time of invention, or is applicant’s own theory.  Moreover, the specification does not characterize the finding that MMDS improves DCIR increase property as surprising or unexpected.  Furthermore, it appears to have been known in the battery art at the time of invention that the use of MMDS as an additive improves stability of the battery. For example, Nakagawa -US 2017/0005369 at [0007 and 0011, 0042] teaches that the use of MMDS is known to be associated with capacity retention stability.  Thus, the argued evidence of record is insufficient to outweigh the prima facie case of obviousness at least for being incommensurate in scope with the claimed invention and failing to establish that the improvement is an unexpected improvement.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-10 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Nishimura (US 2013/0189591), Taki (US 2015/0044551) and Ishikawa (US 2015/0155597).
Regarding claim 1-2 and 12, Hwang teaches a lithium secondary battery (Figure 1), comprising: 
a positive electrode (item 114); a negative electrode (item 112); and an electrolyte (item 113) disposed between the positive electrode and the negative electrode (Figure 1), 
wherein the positive electrode comprises a positive electrode active material represented by Formula 1, defined below, (generally see paragraph [0113], e.g. LiaNi1-b-cCobB’cO2-alphaFalpha, LiaNiGbO2), and
the electrolyte comprises a lithium salt and a non-aqueous solvent (paragraphs [0128-0130]). 
Formula 1 = LixNiyM1-yO2-zAz, wherein, in Formula 1, 0.9≤x≤1.2, 0.7≤y≤0.98, and 0≤z<0.2, M comprises Al, Mg, Mn, Co, Fe, Cr, V, Ti, Cu, B, Ca, Zn, Zr, Nb, Mo, Sr, Sb, W, Bi, or a combination thereof, and A is an element having an oxidation number of -1 or -2. 

Hwang does not appear to teach the electrolyte further comprising 0.1 to 3 wt % of a phosphate compound, wherein the phosphate compound is trimethyl phosphate in view of the 4/27/22 amendment.
In the battery art, Nishimura teaches that an electrolyte may be provided with 3 wt% trimethyl phosphate (e.g. Table 1 Cell # 3) for the benefit of providing a fire retardant function (paragraph [0015, 0048]).  It is noted that Nishimura further teaches that a 1 wt% trimethyl phosphate addition also provides a fire retardant function, but to a lesser degree than the more preferred 3% function (Table 1; see also paragraphs [0047]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Hwang by adding a phosphate compound such as triphenyl phosphate at a concentration of 3 weight percent for the benefit of provide flame-retardant properties or other beneficial effects as taught by Nishimura.  It follows that the claimed range of “less than 3 weight % a phosphate compound” is also obvious over Nishimura at least because: i) the Nishimura disclosed desirable value, 3 wt%, is infinitely close to the upper limit of the claimed range; with similar results being expected between Nishimura’s 3 wt%, and the upper end of the claimed range, for example, 2.9 wt%; ii) Nishimura teaches a 1 wt% value as providing some fire extinguishing property and a desirable discharge capacity (see Table 1), accordingly, this embodiment still represents an improvement over the TMP free cell and therefore may be of use to a skilled artisan depending on design considerations, particularly considering that positively disclosed nonpreferred embodiments remain valid prior art (MPEP 2123 II clarifies that an embodiment disclosed as known but somewhat inferior by the prior art is not patentable).  

Hwang does not appear to teach the electrolyte further comprising vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte.
In the battery art, Taki teaches that it is conventional to include vinylene carbonate in an electrolyte for at least the benefit of protecting the electrolyte from decomposition (paragraph [0003, 0029-0032]).  Taki further teaches including the vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte (paragraph [0032]; see also Table 1, e.g. example 14).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Hwang to include vinylene carbonate in an amount lying within the range of about 0.1 to 3 weight percent based on a total weight of the electrolyte, for the benefit of providing a known protective electrolyte additive as taught by Taki.  

Regarding the 4/27/22 amendment, Hwang does not appear to teach wherein the electrolyte further comprises a sulfur containing compound in an amount of 0.5 to 2 weight percent, wherein the sulfur-containing compound is methylene methane disulfonate.
In the battery art, Ishikawa teaches adding methylene methane disulfonate (paragraph [0023]) to an electrolyte in a range of 0.5 to 2 wt percent (paragraph [0024]) for the benefit of providing a stabilizing coating to a battery containing the electrolyte (paragraph [0005, 0022]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to add a sulfur-containing compound such as methylene methane disulfonate to the electrolyte at a concentration of 0.5 to 2 wt % for the benefit of providing a compound capable of forming a protective coating to the battery as taught by Ishikawa.


Regarding claim 4, Hwang remains as applied to claim 1.  Hwang further teaches wherein the lithium salt comprises LiPF6 (paragraph [0130]).

Regarding claim 5, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, dipropyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl ethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, or a combination thereof (paragraph [0129]).

Regarding claim 6, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises fluoroethylene carbonate (paragraph [0129]).

Regarding claim 9-10, Hwang remains as applied to claim 1.  Hwang does not appear to teach the electrolyte comprising a phosphate compound and further comprising vinyl ethylene carbonate, maleic anhydride in an amount of about 0.1 weight percent to about 3 weight percent based on the total weight of the electrolyte, succinic anhydride, or a combination thereof.
In the battery art, Taki teaches that in addition to vinylene carbonate, it is conventional to include vinyl ethylene carbonate in an electrolyte for at least the benefit of protecting the electrolyte from decomposition (paragraph [0003, 0029-0032]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Hwang to include vinyl ethylene carbonate in the electrolyte, for the benefit of providing a known protective electrolyte additive as taught by Taki.  


Regarding claim 16, Hwang remains as applied to claim 1.  Hwang further teaches wherein the negative electrode comprises a negative active material comprising a metal alloyable with lithium, a carbonaceous negative active material, or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 17, Hwang remains as applied to claim 16.  Hwang further teaches wherein the negative active material comprising a metal alloyable with lithium comprises silicon, a silicon-carbon composite material comprising, SiOa' (0<a'<2), or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 18, Hwang remains as applied to claim 16.  Hwang further teaches wherein the carbonaceous negative active material comprises graphite (paragraphs [paragraph [0099, 0100]).

Regarding claims 19 and 20, the cited art remains as applied to claim 1.  The cited art is silent as to i) wherein the lithium secondary battery has a direct current internal resistance increase rate of 150% or less after 300 charge/discharge cycles at a temperature of 45 C, and ii) wherein a cell energy density is about 500 Watt hours per liter or greater.
However, the cited art does teach a battery comprising same or similar materials to those claimed, including the same or similar positive electrode, negative electrode, and electrolyte as described in the rejection above. It follows that either the claimed effects and physical properties, i.e. the satisfaction of the limitations of claims 19 and 20, would implicitly be achieved by the invention of the cited art as detailed above or otherwise, the claim omits essential elements or features required for applicant’s battery to provide the recited properties.
As described in MPEP 2112 III, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection... This same rationale should also apply to product, apparatus and process claims...” In this case, the cited art teaches a battery comprising same or similar materials to those claimed, including the same or similar positive electrode, electrolyte and negative electrode, thus either i) a battery suggested by the cited art would yield the same or substantially the same properties if measured as described in the claims thus the claimed invention is unpatentable, or ii) the claim as worded omits essential elements critical to attainment of the recited properties.
None of the claim language suggests that the structure includes any elements or structural features not taught by the prior art thus rejection under 35 USC 103 is made notwithstanding a lack of explicit teaching in the prior art as to the recited properties.  

Moreover, the recited properties are drawn to concepts which are generally understood to be desirable and the subject of innovation in the battery art at the time of invention (i.e. stability with respect to internal resistance increase as the battery cycles, and high cell energy density per unit volume).  The recited desirable properties do not appear to be directly coupled to any particular structure of the battery beyond that recited in the claims.  
Should the batteries of the prior art be found not to possess the claimed properties, it would have been obvious to a person having ordinary skill in the art at the time of invention to maximize the stability of the battery as it cycles, and to maximize the energy density per unit volume, these goals leading to higher power, more stable batteries.  Merely claiming the optimized range of these properties does not render the claimed invention nonobvious over the prior art.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Nishimura (US 2013/0189591), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Fujii (US 2017/0373340).
Regarding claim 7, Hwang remains as applied to claim 6.  Hwang does not appear to teach wherein an amount of the fluoroethylene carbonate is about 0.1 volume percent to about 10 volume percent, based on the total volume of the non-aqueous solvent.
In the battery art, Fujii teaches an electrolyte comprising fluoroethylene carbonate at 1.0% by mass (paragraph [0160]), the fluoroethylene carbonate added to the electrolyte as a protective additive (paragraphs [0113-0115]).
It would have been obvious to a person have ordinary skill in the art at the time of invention to provide the electrolyte with fluoroethylene carbonate at 1.0% by mass for the benefit of providing a protective effect as taught by Fujii.  The 1.0% by mass suggests a value lying within the claimed range of 0.1 to 10 percent by volume.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Nishimura (US 2013/0189591), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Ohkubo (US 2011/0027663).
Regarding claim 8, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the electrolyte comprises a cyclic carbonate comprising a carbon-carbon double bond, a cyclic carboxylic acid anhydride comprising a carbon-carbon double bond, or a combination thereof.
In the battery art, Ohkubo teaches an electrolyte, wherein the electrolyte is provided with a cyclic carbonate comprising a carbon-carbon double bond, a cyclic carboxylic acid anhydride comprising a carbon-carbon double bond, or a combination thereof for the benefit of suppressing gas evolution of a battery (paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the electrolyte of Hwang with a cyclic carbonate comprising a carbon-carbon double bond for the benefit of suppressing gas evolution of a battery as taught by Ohkubo.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Nishimura (US 2013/0189591), Taki (US 2015/0044551), Ishikawa (US 2015/0155597) and Nakura (US 2009/0081547).
Regarding claims 13-15, Hwang remains as applied to claim 1.  Hwang further teaches formulas for the positive electrode active material expressed in ranges which include the recited formulas therein (paragraph [0113]), thereby suggesting the claimed invention, but does not appear to teach a specific exemplary embodiment lying with the scope of dependent claims 13-15. 
In the battery art, Nakura teaches a desirable lithium composite oxide (paragraph [0023]), which may be of the specific formula LiNi0.8Co0.15Mn0.05O2 (paragraph [0128]), which lies within the scope of dependent claims 13-15.
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium composite oxide as a compound which lies within the scope of dependent claim 13-15, since this scope lies within that suggested by Hwang at paragraph [0113], and further since the prior art teaches specific embodiments lying within the ranges/species set forth in claims 13-15.  Moreover, substitution of the specific embodiment set forth by Nakura for the generic compounds disclosed by Hwang merely requires the simple substitution of known compounds; therefore, a prima facie case of obviousness for substitution exists in accordance with MPEP 2141.  Additional motivation for such a substitution exists as the batteries made using the compound of Nakura paragraph [0128] were shown to provide desirable safety properties as described in Nakura Table 2A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723